DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Response to Restriction Requirement dated February 19, 2021.  As directed by the election: Claims 1-11 are elected for prosecution on the merits WITHOUT TRAVERSE and Claims 12-16 are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted April 25, 2019 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "said fluid channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  More specifically, it is unclear which fluid 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagata (U.S. Patent Publ’n No. 2009/0205619).
Regarding Claim 1, Sagata discloses a displacement machine (1) arranged for acting on a working fluid and being provided with a lubricant and working fluid separator (4), wherein the displacement machine (1) includes a displacer housing (2), a displacer arrangement (5) displaceable within the displacer housing (2), a working chamber (2a) upon which the displacer arrangement (5) acts to change its volume, and at least one inner volume arranged for containing a lubricant and a working fluid (see Figure 1). Sagata discloses working fluid ports (3a) providing fluid communication between at least one volume external to the displacement machine (1) and the working chamber (2a), and a leakage path formed between the displacer arrangement (5) and the displacer housing (2).  Furthermore, Sagata discloses a fluid separator (4) having a separator volume 
Regarding Claim 2, Sagata discloses that a first inner volume (11) is freely communicating with a second inner volume (12) (via through hole (13)).
Regarding Claim 3, Sagata discloses that the shielding member (14) is a baffle shielding a working fluid exit in the fluid separator (see paragraph [0030]).
Regarding Claim 4, Sagata discloses that shielding member (14), together with cylinder head cover (4), forms a housing shielding a working fluid exit in the fluid separator (see paragraph [0030]).  
Regarding Claim 9, Sagata discloses that second fluid channel (3c) is extending in a sealed manner into the working fluid return volume (3a) through a bore in a cylinder head (3) (see Figure 1).
Regarding Claim 10
Regarding Claim 11, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Therefore, any statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Sagata which is capable of being used in the intended manner, i.e., within the suction port of a compressor.  Since there are no positively claimed structural differences between the reference and the claimed invention, the apparatus of Sagata meets the limitations of the claim.  Moreover, no structure of Sagata prevents the recited operation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sagata as applied to Claim 1 herein, in view of Schwandt et al. (U.S. Patent Publ’n No. 20090193972 “Schwandt”).
Regarding Claim 5, Sagata discloses the invention substantially as claimed, but is silent concerning inclusion of a coalescence promoting material within the separator volume. 
However, Schwandt discloses a crankcase ventilation assembly having a filter (10) with a housing (18) (see Figure 2) mounted to a valve head (14), wherein housing (18) has a separator chamber (26) and a coalescer chamber (28).  A separator (32) in the separator chamber (26) separates air and oil by inertial impaction, wherein coalescer filter elements ((34), (35)) in coalescer chamber (28) separates air and oil by coalescence.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the blow-by gas recirculation structure of Sagata by providing a coalescence promoting material within the separation chamber as described in Schwandt in order to facilitate further promoting separation of air and oil within the blow-by gas structure.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sagata as applied to Claim 1 herein, in view of Matsushima (U.S. Patent No. 8,505,521 “Matsushima”).
Regarding Claims 6 and 7
However, Matsushima discloses a breather apparatus for and engine (10) (see Title), wherein a separator (41) facilitates separation of oil mist from blow-by gas produced during engine operation (see column 4, lines 13-23).  A reed valve (63) is attached to a partition plate (55) of the separator housing (51) to prevent the air induction system (58) from become dirty due to oil mist being carried in, thereby becoming possible to achieve simplification of the maintenance work for maintaining the engine (10).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the blow-by gas recirculation structure of Sagata by providing a reed valve within the separator as described in Matsushima in order to prevent flow of blow-by gas in a direction that opposes the reed valve.
Regarding Claim 8, Sagata discloses the invention substantially as claimed, but is silent concerning flow of separated oil away from the separator. 
However, Matsushima discloses that a fluid mixture inlet path (se Figure 6, “blow-by gas + oil mist” into separator) into the separator volume and a lubricant return path (see Figure 6, “oil” path) into an appropriate lubricant return volume are provided in the first fluid channel.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the blow-by gas recirculation structure of Sagata by providing a single channel having both the fluid inlet path and oil return path as described in Matsushima in order to facilitate a reduction in size and spacing of components within the separator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant blow-by gas separation systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT MOUBRY/Primary Examiner, Art Unit 3747